Earl Warren: Number 701, Gaston County, North Carolina versus the United States. Mr. Scott.
Grady B. Scott: Mr. Chief Justice and may it please the Court. This case came to this Court from the District Court of the District of Columbia. The case was heard in the District Court here in Washington before Judges Wright, Robinson, and Gasch. The opinion of these Justices was a two-judge -- the two of the judges wrote an opinion which we contend first of all was based on a theory that was not justified under the 1965 Voting Rights Act. The concurring opinion of Judge Gasch was based on a different theory, a theory that because the Gaston County had failed to maybe offer evidence that we did not discriminate by the use of a test or device in municipal elections. The record is amply showed that the municipal elections of course were not under the control of the county board of elections. So just to give a brief background, I would like to point out that it was in March of 1966 that we were certified by the Attorney General and subsequently at that time was printed in the Federal Registry and in August of 1966, we filed a suit in the District Court and it was heard here in June 21 and 22 of the following year. These two opinions after having been handed down, we appeal to this Court in probable jurisdiction was then noted on January 13, 1969. The three main points that we would like to argue in connection with this case is first of all that Gaston County and the record we contend is replete without offset we at no time have used a test or device to discriminate because of race and color or for any other reasons. We set out in the record. We brought witnesses here to Washington both the white and Negro race to show to the court that this particular county in North Carolina was not one that this Act was designed for. In reading the case, of course of South Carolina against Katzenbach in which the history of this whole Act or the purpose of the Act was set forth in stating that the repressive type of thing that was going on in some other states in the union to at least try to avoid that type of conduct continuing. We contend that Gaston County does not fall into that same category. So we then presented evidence. We brought with us these witnesses who testified orally the Government offered depositions without any oral testimony. Both parties to the action did offer depositions. I believe that the Government offered at 29 depositions plus some other documentary evidence. We offer depositions of about 9 or 11 people I believe. Now we first in the record, it will indicate that in 1962, a new registration was adopted in Gaston County and this was a system called a permanent loose-leaf type registration. Until that time, we had had, well I guess it may be at 1940 was the only other time that anything it had been done about the registration books. But in 1962, a complete new registration was ordered called the McMillan system and it was by statute that we adopted this system in North Carolina. The Chairman of the Board of Elections at that time, starting in April and from April until May of 1962 conducted a registration so that the voters would be eligible to vote in the May primary of 1962 that the evidence will probably indicate that during that short period of time, we registered in our county approximately 30 some thousand people. It was a rounded figure, I am not exact about that but approximately 30,000 people which we might say was in a period of approximately 15 days and three Saturdays within that period from April until May about May the 21st. Subsequent to that time or prior to that time, however, I want to call the Court's attention to what Gaston County did in order to give every citizen the right to register, to vote, and participate in the election process. But first of all the county increased a number of voting precincts from 35 to 44 precincts. That of course was to make it more convenient for our people to register and at the same time more convenient for him to be able to vote after they had registered. Under this new system of registration, the election books are kept open everyday of the year from Monday 8:30 a.m. until Friday 5 o'clock each day and that has been done since 1962. The record and it was stipulated and agreed that all of our registration process would relate back to that period of time 1962. It was a little less than to 5-year period, referred to in the Voting Rights Act of 1965. So we, an effort to make sure that the people knew about this, the county spent thousands of dollars and that is also in the record. We conducted schools. The chairman of the county of board of elections conducted schools for the registrars. Many of the registrars who have served in the past were reappointed and of course we had new registrars because of the increase in the number of voting precincts. Well all of these registrars attended these schools for the purpose of instructing them under this new system of registration and also to give them what we understood the law to be, the law of the State of North Carolina and the test that we thought at that time would be used and was used and of course until 1964, the all type of tests was used. After the 1964 Civil Rights Act, we changed that test to a written test and we contend that all of this has been in conformity of course with Lassiter versus Northampton County. That case has been kicked around by the Attorney General and by us of course in our brief as to what effect there, the Voting Rights Act of 1965 has on the decision in Lassiter versus North Hampton County. Now, we contend that that we followed the test that was stated by this Court was one that was not on its face discriminatory and we say that even with the civil -- the Voting Rights Act now of 1965 that there has been no change because the test we used in this county which was a simple that is 1964, a simple test. We took what we consider to be the simplest three senators from the North Carolina Constitution and we then would give this to a registrar or a person who had applied to registration and as was testified by the Chairman of the Board of Elections after this test was adopted in 1964 that a person was not required to copy every word of that test or every word of either of the one of the three sentences from the Constitution that he may select but a reasonable fact simply thereof. So that was the -- now, even in 1964, I would like to remind the Court that again, before this 1964 election, now the General Election of 1964, we have again the registrar's school in ways of conducting these tests because we were using a different test after 1964 in order to conform with the Civil Rights Act of 1964. So then we also read many newspaper advertisements at the cost of the county of many thousands of dollars. We had radio spot announcements. Now we had -- we did everything that we thought reasonable and that reasonable people could do to notify the citizens of Gaston County that they, that we were having a new registration and that we wanted as many as possible to come and register without regard for race, creed, or color. Now -- now, we say --
Speaker: It's just a matter of reference to that, these very simple rules are set, what's the purpose?
Grady B. Scott: With the purpose is to comply with the --
Speaker: What does it prove?
Grady B. Scott: The purpose Your Honor is to comply with the Constitution of the State of North Carolina and to comply with Section 163-3, I don't recall the exact Section but pertaining to voting in Gaston County. That's exactly why we are using --
Speaker: That is complied as your own Constitution?
Grady B. Scott: We feel that we do and we contend that that's what we were doing and in order to comply with our Constitution and in order for our county officials to do so, we selected what we contended to be the most simple type of thing that we could possibly select in order to comply with that law. Now, I wanted to --
Thurgood Marshall: Do you admit --
Grady B. Scott: Excuse me, Your Honor.
Thurgood Marshall: Do you admit that this is “a test or device”?
Grady B. Scott: I -- we admit that that is a test or device as defined in the Section of the 1965 Act. We did.
Thurgood Marshall: Where is that leading?
Grady B. Scott: Well, it leaves us -- we contend that we have not used it for the purpose or with the effect of discriminating against any person because of race or color. And we contend as Judge Gasch said in his opinion, that no way in this record that he find any evidence that would justify the finding of the majority that simply because we had had a segregated system of education in North Carolina. And this is a whole basis as I read the opinion of Judges Wright and Robinson. That simply because North Carolina had in the past, had a dual system of education that that in itself had the effect or would fall within the provision of the Voting Rights Act of 1965, the words with the effect of denying or abridging the right of a person to vote. Now, we contend and as set forth in our brief that we the Congress never meant any such thing as that because if the time was adopted they were aware of this dual system state. They were aware that this had been going on in many states other than the ones that this Act was designed or projected toward --
Byron R. White: Assume for a moment that North Carolina had announced through the years and forbidden Negroes to go to school at all.
Grady B. Scott: I didn't hear you Your Honor.
Byron R. White: Assume that North Carolina had forbidden Negroes to go to school at all and then wanted to apply a literacy test and applied it. Would you suppose it would be with the effect of -- would that then be a test or device within the Act?
Grady B. Scott: It would have been -- it would be a test or device within the Act but had that been true at the time that Congress enacted this legislation, then I say that Congress would have said because you have practice a segregation in the schools or have had a dual system of education or that you have denied your people, the Negro people --
Byron R. White: They set with the effect of those --
Grady B. Scott: It would have the effect --
Byron R. White: The purpose of effect and it would have the effect of denying them the right to vote.
Grady B. Scott: If we use this simple test.
Byron R. White: If we use this test then also you didn't let Negroes go to school?
Grady B. Scott: Well, I say again and the only answer that I can give to his honor is that that was not true in the first place in North Carolina but if that had been true, the Congress would have said in a state where the Negroes have been denied the right to attend school at all. Give this test, you shall not period give any test or use a test or device of any kind.
Byron R. White: Well, I gather the majority of the court below found that because of the kind of the school system that you did furnish that the Negroes weren't permitted to get enough of an education to past the literacy test.
Grady B. Scott: That -- that's exactly the basis of their decision. But --
Byron R. White: Could you challenge -- do you challenge that part of their decision?
Grady B. Scott: I challenge that part strongly.
Byron R. White: I mean that in terms of the system of education that was available that Negroes couldn't pass the literacy test.
Grady B. Scott: I --
Byron R. White: Do you challenge that part of it?
Grady B. Scott: I challenge it strongly and I say that the evidence in the case showed --
Byron R. White: But even if that were so, you would still say that the court came out with --
Grady B. Scott: That even I were so Mr. Justice White, I --
Byron R. White: Even if it were so -- even if the Court was right in saying that because of the kind of education available, Negroes couldn't pass the literacy test? Even if that were true, you would still say that you deserve to win the case.
Grady B. Scott: I still say that we deserve to win the case because --
Byron R. White: Under the law?
Grady B. Scott: Under the law. Now, I will -- I want to point out that the evidence in the case showed that 52% of the Negroes of voting age in Gaston County have registered.
Thurgood Marshall: And 62% of what?
Grady B. Scott: 63% of the white had. Now, there's a discrepancy of approximately 11.1%. Now, I pointed out and it said out in the brief that in this case of United States against Texas, and that was which was affirmed by this Court. And that was a vote, that was a poll tax case but in that case, the Government and in everyone of these cases, they have adopted this same approach that because of the segregated facility, United States against Mississippi and United States against Texas that because they were segregated facilities that that in itself has the effect or is discriminatory because of a segregated or a dual school system. Now in the case of United States against Texas, where the Government had this same type of evidence and Judge Thornberry, I believe his name was, stated that he could not take that evidence where there was only a discrepancy of approximately 12% between those who -- the whites who paid the poll tax and the Negro who paid the poll tax and if that was not sufficient in his opinion as a discrepancy to justify saying that the segregated school system was a reason for or was sufficient to justify that they should have to pay a poll tax or not pay a poll tax. Now, I contend that in our situation in Gaston County that we have a discrepancy of 11 some -- 11.1% and that in itself is certainly not evidence of use of a test or device for the purpose of denying or abridging the right of the person to register and vote. Now, one other thing I wanted to -- I'd like to mention to you in that regard. We -- we brought with us a Negro Schoolman who had been in the public schools of Gaston County since 1932. We -- he testified before this Court and he was asked whether he had an opinion as to whether or not the schools since 1932 had sufficient facilities and were equipped to teach a child or a person to read and write well enough to pass this simple test that is in this record. Well, he said and his answer was that all of our schools I think, all of them would be able to teach any Negro child to read and to write so that he could read a newspaper, so that he could read any simple material that didn't have any foreign words or extractions. This has always been true and I don't think there was any, there was an argument anywhere except that that maybe the facilities were different. But they have been basically able to teach this and this is what they have done. Now the amazing thing to me was that the majority of the court below said this testimony is unpersuasive to me. And just, you might say completely ignore that testimony. Well, it was rebutted and under the case of South Carolina against Katzenbach, it says that all the unit needs to do is to submit affidavits and voting officials and then to refute whatever evidence the Government may offer to the contrary.
Thurgood Marshall: May I --
Potter Stewart: I thought the --
Thurgood Marshall: May I conjunct you for a moment what would happen to him, if he testified to anything else other than that?
Grady B. Scott: What would have happen to him?
Thurgood Marshall: Yes, sir.
Grady B. Scott: They wouldn't have anything happen to him if come in --
Thurgood Marshall: He is a school principal.
Grady B. Scott: Absolutely.
Thurgood Marshall: Subject to dismissal?
Grady B. Scott: I say absolutely not in Gaston County, if it please Your Honor.
Thurgood Marshall: He couldn't be dismissed?
Grady B. Scott: Yes, this -- He could be dismissed but I'm saying that in Gaston County that we don't operate in that manner if it please Your Honor. We just -- I'm saying that this man --
Grady B. Scott: Is he a principal of a college school?
Thurgood Marshall: No, he is not a principal. He was at that time.
Thurgood Marshall: Of what color or white school?
Grady B. Scott: Of a Negro colored school.
Thurgood Marshall: Yes.
Grady B. Scott: Yes. But now -- of course we have had a consolidation of our schools and since this time and since the trial of this case. But I'm saying that if he had testified truthfully in which I am satisfied in my mind he did that certainly --
Thurgood Marshall: Have he ever been --
Grady B. Scott: That certainly his testimony should have been given some weight.
Thurgood Marshall: Have you ever been in this school?
Grady B. Scott: Have I ever been in this school? Yes.
Thurgood Marshall: You've been in there?
Grady B. Scott: I have been in the school that he was a principal of.
Thurgood Marshall: And you've seen the teaching?
Grady B. Scott: Yes, I have.
Thurgood Marshall: And that --
Grady B. Scott: One of the finest schools we have in the County.
Thurgood Marshall: One of the finest?
Grady B. Scott: Yes, a new facility, it was probably 7, 8, 10 years old.
Thurgood Marshall: What school would be second to it?
Grady B. Scott: What school would be second to it now?
Thurgood Marshall: Yes.
Grady B. Scott: Well, that is not any longer a high school.
Thurgood Marshall: What is it?
Grady B. Scott: That -- that school is not any longer a high school. It is now an elementary or grammar school, one of the two, I'm not sure because the schools that he was principal of was merged with the white school and called the National High School and now these schools are merged.
Thurgood Marshall: That's what I thought.
Grady B. Scott: But this I contend that this testimony should have been persuasive because it was unrebutted. We had other witnesses who testified and certainly there was no threat from anybody that had he not testified in this regard so it would have happen to it because after all I think the evidence itself shows that here we got 52% of the Negroes eligible to register that actually register. That certainly should be some evidence that we in Gaston County are not the kind of people who would come and make a threat to a person to make him testify to anything and because we contend that this evidence in this record shows in the statistics himself show that we had not used the test or device for the purpose of discrimination.
Potter Stewart: I thought the point about that testimony was that the witness had become familiar with the schools only in the early 1930s and a good many of the older voters of course would have gone to school before that time and this witness accepting fully the truth of what he testified to simply did not and could not testify the conditions prior to the 1930s.
Grady B. Scott: 1932.
Potter Stewart: 32 -- 1932.
Grady B. Scott: That is correct Your Honor.
Potter Stewart: And I don't know what percentage but a substantial number of voters are people who would have gone the school --
Grady B. Scott: Yes.
Potter Stewart: -- now prior to that date.
Grady B. Scott: I don't recall the exact percentage but approximately 25 to 30% maybe. But that was a testimony that he did come to the system in 1932. But this was -- this was testimony that we felt was unrebutted. Judge Gasch in his opinion said that he felt that the majority had just completely ignored this testimony and it should have been given weight which he felt was not. Of course, we also felt that it should have been given considerable weight. In view of South Carolina versus Katzenbach as to what we were required to prove or and refute on the part of the Government.
Speaker: What do you say about Judge Gasch's?
Grady B. Scott: Well, we feel that in that connection that the Attorney General under the Act was required to make a certification to the municipality within the County. We say that the Act itself and when you refer to the definition of a political subdivision as set out in Section 14 (c) (2) of the 1965 Voting Rights Act that the Attorney General was required under the Act to certify to that unit because the county itself had no control over the municipal elections in that -- in our county by virtue of state law. We have 11 municipalities I believe as the record would show and we say that since we have no control over these elections, none whatever, now we couldn't say to the registrar by virtue of state law here why you don't do this or this is a type of test you shall or you shall not give. The law gave under in our state the right to hold the municipal elections to the municipality itself. And I want to mention at this point that the Attorney General entered into a consent judgment with white county which is a county right here, right in our own state. Using the same type of test, or similar type test that we used in Gaston County and they say and enter into consent judgment with no -- that uses has the same type of school system that we have had in the whole state a segregated type system. So yet they say the white county, the fact that you had a segregated school system doesn't affect you but now Gaston County it does. We say that that in itself prevents Gaston County or anybody else with the segregated or the bureau of system of education or in the past of having that type thing of ever coming out from under this Act and we contend if it please the Court that certainly, the five years mentioned in the Act has some -- mean something. They said relate back for five years and of course the Government is going back in here to 1900 and brought in newspaper headlines from the Raleigh news observer now put in evidence at which we have no way to refute what the newspaper said in 1900 and that type of thing which is a part of the evidence that we do adhere to you that certainly the fact that there was a segregated system, we should not have any bearing on this decision and that the Congress didn't mean that it would and that that in itself would do something. Mainly, on the question then of the last point in the point of Mr. Justice Harlan asked me about as to the municipality and the part that Judge Gasch ruled or in the form that he ruled. We say and that Your Honor that if we had had control of these elections then it would have been our responsibility of course to have refuted evidence adduce by the Government in regard to municipal elections but we have no such authority. The searching --
Speaker: Do you think the legislative history of the act supports that in view of the actions here?
Grady B. Scott: I -- I don't believe so.
Speaker: It is very much on that point?
Grady B. Scott: It's not very much on that point in courses of great deal on the first point about the segregated systems or unequal educational systems. It's very little in the brief of the United States they argue that it has -- that the word “in” and it had a territorial effect. But the term political subdivision as defined in the Act, it says the term political subdivision shall mean any court or parish except -- I read, I said court, this term political subdivision shall mean any county or parish except that where registration for voting is not conducted under the supervision of a county or parish, the term shall include any other subdivision of a state which conducts registration for voting. But I contend that there they had in mind that where you didn't have control over it, then of course you would have to be certified by under the Section 4 (b) of the Act, the coverage formula before you would be required to spend the test. Now, we contend for that reason that we did not and we're not required to present evidence in regard to the municipal elections over which we have no control.
Speaker: Where do you think the burden of proof lies in those cases?
Grady B. Scott: Well, the burden of proof under the Act and quoting again from the Katzenbach -- South Carolina versus Katzenbach that the -- that all that a political unit or subdivision needs to do is to give affidavits and other type of information from voting officials asserting that there has been no such discrimination or use of the test for the purpose of discriminating. And then it goes on to say, and then the plaintiff in the action or the petitioner must refute whatever evidence to the contrary the Government may adduce. Well, so then that throws the burden back to the plaintiff of going forward. I would say that to show that there has been no use of a test or device for the purpose of denying or abridging the right of a person to vote on account of creed, race, or color.
Abe Fortas: There are separate municipal registrars within the county, aren't they.
Grady B. Scott: All of the municipalities have their own registrars.
Abe Fortas: And there's no showing in this record as to how the municipal registrars have administered the literacy test?
Grady B. Scott: There is none in this record.
Abe Fortas: And any order but any judgment for the county would reinstate the -- would allow the municipal electors to resume the use of a literacy test, isn't that right?
Grady B. Scott: Well --
Abe Fortas: Isn't that right?
Grady B. Scott: -- it would, it would.
Abe Fortas: Without any evidence whatever as to -- whether they've use them in a nondiscriminatory way?
Grady B. Scott: That's correct and the Attorney General has never made any determination or investigation so far as we know as to whether municipalities did in any way --
Abe Fortas: But you --
Grady B. Scott: -- to use a test or device.
Abe Fortas: But the use was suspended wasn't it by the Attorney General's action?
Grady B. Scott: The Attorney General only notified the chairman of the board of county elections. In so far as record shows, well that he ever notified anybody and any person in a municipality we don't know.
Abe Fortas: Well, what --
Grady B. Scott: The record is also silent on that point.
Abe Fortas: What's actually happen how the municipalities been using literacy test?
Grady B. Scott: I can't answer that Your Honor. I know that just recently the City of Gastonia, the largest municipality in the County has had a new registration. That was it within the last two or three weeks.
Abe Fortas: Using a literacy test?
Grady B. Scott: I can't say that they are using a literacy test. I -- I can't say that they are because I understand that they were not using one but I cannot state that as a matter of fact to this Court.
Abe Fortas: Well, I -- I don't suppose it's surprising that Judge Gasch was concerned about the state of the record with respect to municipality --
Grady B. Scott: Without any evidence of you mean of the -- what went on in the municipalities? Well, there was --
Abe Fortas: Yes.
Grady B. Scott: -- there was --
Abe Fortas: Because he's being asked to enter an order which would in effect sanctioned the use of a literacy test by the municipalities that any evidence (a) as to what have been doing or (b) whether they quit doing whatever they've been doing?
Grady B. Scott: Well, but it wasn't responsibility of a political subdivision that had no control over to adduce evidence in that regard. And that's the position we take that there was no certification and we were not required under the Act because it doesn't say so to do, to furnish evidence in regard to the use of test by municipalities.
Earl Warren: Mr. Claiborne.
Louis F. Claiborne: Mr. Chief Justice and may it please the Court. If I may, I'd like at the outset to try to put this case in a somewhat different perspective. It seems to me and brought to remember that we are dealing here with the literacy test that was never meant to serve any purpose of assuring a literate electorate but which was admittedly even boastfully invented and conceived for the sole purpose of keeping the franchise entirely in white heads. Of that of course was a long time ago and the literacy test has worked its purpose in that respect for something over half a century. But we're also dealing with the test to which for these reasons the Congress recently isolated as the presumptive cost or a presumptive cost of the low Negro registration in the areas covered by the Act including Gaston County, North Carolina. And the question now is whether after this history in light of the purpose and effect of this literacy provision, we may safely assume that if the prohibition were lifted, the literacy test would cease to have a discriminatory effect on voting in the county. It seems to me that in light of this, the presumption must be against it. Now it is true that North Carolina in Gaston County in particular have made the very important progress, dramatic progress in this area by comparison to some other areas that I'm more intimately familiar with. It is notable that Negro registration in 1964 was at about 50% of those who are potentially eligible within the county and the record clearly reflects that commendable efforts were made at least in Gastonia of the City of Gaston County which includes about a third of the population toward encouraging Negro registration. But the Court should not believe that all is well in the best of all possible worlds in Gaston County. It is a fact that until 1965, every registrar of voters was white and in that year, one out of 44 was a Negro appointed however only to handle registration in the predominantly Negro section of Gastonia. It is also revealing that as late as 1966 when the school, the high school has been referred to here which was under the -- of which the Negro principal, the witness of the trial that high school was sought to be integrated by assigning to it 300 white students and 300 black students, 297 of the white students transferred out living only three of them in the school. And finally, though I don't want to put my chances on this because we're dealing with an elderly man but he is still a registrar of voters in Gaston County. Certainly the millennium has not come to this place when in this record we read the registrar voters talking about those who use registered of the Negro race as good niggers. One wonders whether they'd be registered at all if it been otherwise. Now on the other hand, it would be unfair to condemn Gaston County because of the sins of the fathers or grandfathers of those who are now the officials of that place. But it would be equally improper and unfair to ignore what subsist of the influence of the past on the presence that is after all the scheme of the Voting Rights Act. It is not so much or not entirely a question of the present purpose of the present officials. It is a question of the effect and effect alone is sufficient to prevent the reinstatement of these test and devices. Of the effect that these tests and devices have had in the recent past and also what the effect would be if they were allowed to be brought back. So, we get down to the question whether the influence of the past has really been swept away with respect to voting in Gaston County.
Abe Fortas: Mr. Claiborne, excuse me, were the 52% of the Negroes registered after the literacy test have been suspended?
Louis F. Claiborne: No, Mr. Justice Fortas, that's the figure although there may be some debate whether it should be 50 or 52. In any event it's in that range. That was figure for November of 1964 at the time when this county was set aside as 1973 Act. The figure today while it is not in the record. It is the figure supplied that to as far the state board of elections and it does not seem to me relevant. It is now 61%.
Abe Fortas: 61?
Louis F. Claiborne: 61% of the voting age Negro population of Gaston County.
Abe Fortas: That's after the --
Louis F. Claiborne: That is the effect, somewhat delayed effect of the suspension of these tests or at least presumptively so.
Abe Fortas: That could have been the one.
Louis F. Claiborne: Now, the Voting Rights Act itself assumed there's a general matter that it takes at least five years, free of these tests and devices before the effects of the past have been fully erased. And even that is a rather optimistic assumption because discrimination for the better part of the century as this Court well knows is not always so quickly quite a way. It is true however that the Voting Rights Act provides that one need not wait out for five years even though tests and devices were used if it can be shown contrary to the presumption of the Act that those tests and devices did not have any effect in discriminating against the Negro franchise then the subdivision involve is entitled to immediate exemption.
Potter Stewart: Of course that the five-year, the general five-year presumption as you call it would be demonstrably invalid if the reasoning of the majority of the Court here is correct, because quite obviously the fairest literacy test in the world. The one -- two years from now, another five years elapse is going to discriminate against Negroes if the majority of this Court is right. Isn't that right?
Louis F. Claiborne: Mr. Justice -- what you say is quite correct Mr. Justice Stewart. I thought --
Potter Stewart: This ought to do with the segregated school system that existed in this community up until a few years ago.
Louis F. Claiborne: The answer is that the presumption of the Act I think is that it takes at least five years perhaps longer. Now it's true that the Act only looks back to the preceding five years but if in effect which dates back 20, 30, 40 years is still effective is still operative five years before the suit is filed, no matter when the suit is filed then exemption is not proper.
Potter Stewart: Well a five-year period I simply suggest is not going to repair the situation.
Louis F. Claiborne: No, but the Act --
Potter Stewart: The situation pointed out by the Court here and that makes at least raises the question as to whether or not the Court properly understood the congressional intent?
Louis F. Claiborne: Whether it -- after five years have elapsed and if the test have not been used in the interim, it is true that the subdivision is entitled to exemption even though they may be independent cause for concern that the effects of an old discrimination in education may still be operative. That would raise the question under the Fifteenth Amendment quite independent of the Voting Rights Act but there are differences between merely having the literacy test suspended in coming out from under the Act and come out from one of the Act and be free to enact new laws, Section 5 of the Act which this Court tells recently is not operative in the circumstance nor can federal examiners or federal observers be sent down to the county. So there is some point in winning exemption even if you cannot reinstitute literacy test which independent Fifteenth Amendment reasons would not be permissible. Now as I have said, --
Potter Stewart: Are you familiar with the situation in Wake County?
Louis F. Claiborne: Wake County is some embarrassment to us. As I understand it, the investigations of the Department of Justice did not reveal in Wake County as it did here a wholesale or very common waiver of the literacy test for whites but not for Negroes. That ground of objection was apparently not available also are investigation disclosed in Wake County. Nor so far as I know was there any question of whether municipalities had existed under a different regime than the county authority is voting aside. On the other hand, the educational disparities will probably comparable and on that ground it may be that the Attorney General might have had equal cause to object to the suit filed by Wake County.
Potter Stewart: When the Attorney General does enter into a consent judgment for the county, does he also enter into consent judgments with each municipality within the county?
Louis F. Claiborne: No, it is our view that the municipalities of are covered automatically because they are within the territory which is involved --
Potter Stewart: They have separate elections and separate election official?
Louis F. Claiborne: They have separate elections and separate election officials but of course when a state is covered as a whole, the counties and municipalities are not separately certified even though they have separate elections and separate election officials. They've -- become to the Act because the principle of the Act is that the greater includes the last and that principle is operative here with respect to municipalities within physical territory of the county. Now in three respects, it seems to us that Gaston County has failed to meet its burden of proof has filed to convince as that the effect of the literacy test in so far as it discriminated against black vote has ended.
Earl Warren: What is the statement (Inaudible)?
Louis F. Claiborne: Those three respects in which it seems to us that there's been a failure of proof by Gaston County all to outline it briefly the failure to make any showing with respect to lack of discrimination in municipal elections. The evidence showing the waiver of the literacy test for whites on a wholesale basis or as the same to know it for Negroes and finally the inevitable unavoidable discrimination that results in applying a literacy test to two groups who had vastly different educational opportunities.
Earl Warren: Please stop.